Exhibit 10.3
[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 8, 2009 (the “Effective Date”), by and between HealthMarkets, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”)
and Phillip Hildebrand (the “Executive”).
     WHEREAS, the Company and the Executive are party to an Employment Agreement
dated as of June 5, 2008 (the “Prior Agreement”);
     WHEREAS, the Company and the Executive wish to modify the terms of the
Executive’s employment;
     WHEREAS, the Company desires to memorialize the terms of the Executive’s
employment effective as of the Effective Date under this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, it is agreed as follows:
     1. Employment. Effective as of the Effective Date, the Company hereby
agrees to continue to employ the Executive, and the Executive hereby agrees to
continue to be employed by the Company, upon the terms and conditions set forth
herein. The employment relationship between the Company and the Executive shall
be governed by the general employment policies and practices of the Company,
including without limitation those relating to the Company’s Code of
Professional Conduct, the treatment of Confidential Information and avoidance of
conflicts; provided, however, that when the terms of this Agreement differ from
or are in conflict with the Company’s general employment policies or practices,
the terms of this Agreement shall control. The Executive shall serve as an
officer of any Subsidiary, as may be requested from time to time by the Board
and without any additional compensation, unless otherwise determined by the
Board. In addition, the Executive’s service in such officer position with any
Subsidiary will be encompassed within any reference made in this Agreement to
employment by the Company.
     2. Term. Subject to earlier termination of the Executive’s employment as
provided under Section 9, the Executive’s employment shall be for an initial
term commencing on the Effective Date and ending on June 4, 2011 (the “Initial
Employment Term”); provided, however, that at the end of the Initial Employment
Term and on each succeeding anniversary thereof, the employment of the Executive
will be automatically continued upon the terms and conditions set forth herein
for one additional year (each, a “Renewal Term”), unless either party to this
Agreement gives the other party written notice (in accordance with Section 18)
of such party’s intention to terminate this Agreement, subject to Section 22
hereof, and the employment of the

 



--------------------------------------------------------------------------------



 



Executive at least 90 days prior to the end of such initial or extended term (in
which event the Executive’s employment shall be deemed to have terminated at the
end of the Employment Term). For purposes of this Agreement, the Initial
Employment Term and any Renewal Term shall collectively be referred to as the
“Employment Term.”
     3. Position and Duties of the Executive.
          (a) During the Employment Term, the Executive shall serve as the Chief
Executive Officer of the Company and a member of the Board, reporting directly
to the Board. The Executive shall have such duties, responsibilities and
authority commensurate with the Executive’s positions in a company the size and
nature of the Company and such related duties and responsibilities, as from time
to time may be assigned to the Executive by the Board, consistent with his
position in the Company. During the Employment Term, the Executive shall perform
his duties in the Dallas/Ft. Worth area, Texas.
          (b) During the Employment Term, the Executive shall, except as may
from time to time be otherwise agreed in writing by the Company and during
vacations (as set forth in Section 7 hereof) and authorized leave, devote
substantially all of his normal business working time and his reasonable best
efforts and energies to the business of the Company and the performance of the
Executive’s duties hereunder. Nothing herein shall preclude the Executive from
(i) serving on the boards of directors of two Blackstone-controlled entities or
any other board of directors if such service on such other boards is approved by
the Board (which approval shall not be unreasonably withheld), (ii) serving on
the boards of, or advisory committees to, trade associations and/or charitable
organizations, (iii) engaging in charitable activities and community affairs, or
(iv) managing his personal and family investments and affairs, provided that the
activities in clauses (i) through (iv) do not materially interfere with the
effective discharge of the Executive’s duties and responsibilities under this
Agreement.
     4. Compensation.
          (a) Base Salary. During the Employment Term, the Company shall pay to
the Executive an annual base salary of $1,200,000 (the “Base Salary”) . The
Executive’s Base Salary may be increased (but not decreased) from time to time
by the Committee in its sole discretion and shall be payable in cash at the
times consistent with the Company’s general policies regarding compensation of
executive employees, but in all events no less frequently than monthly. Such
Base Salary shall be reviewed by the Board or an authorized committee of the
Board at least annually for purposes of evaluating an increase in Executive’s
Base Salary. For purposes of this Agreement, after any such increase, “Base
Salary” shall refer to such increased amount.
          (b) Cash Incentive Compensation.
     (i) With respect to the Company’s 2009 fiscal year and each fiscal year of
the Company thereafter, all or part of which is contained in the Employment
Term, the Executive shall participate in the Company’s annual management
incentive program or arrangement approved by the Board (or any authorized
committee thereof) or any successor program or plan thereto or

 



--------------------------------------------------------------------------------



 



     (ii) thereunder on terms and conditions no less favorable to the Executive
than those available to similarly situated executives of the Company, with a
guaranteed target bonus opportunity for 2009 of $2,400,000 and a target bonus
opportunity thereafter of $1,600,000 (as applicable, the “Target Bonus Amount”)
and a maximum bonus opportunity for 2009 of $4,000,000 and a maximum bonus
opportunity thereafter of $3,200,000 (with payment at no less than the Target
Bonus Amount if the applicable performance targets are met for the fiscal year);
provided, that in no event shall the Executive’s annual bonus for 2009 be less
than the Executive’s guaranteed Target Bonus Amount for 2009 of $2,400,000 and
in all events the Executive’s annual bonus payable for 2009 will be reduced by
the amount of First Year Guaranteed Annual Bonus (as defined in the Prior
Agreement) paid to the Executive in June 2009. The Board (or any authorized
committee thereof) shall have the authority to establish performance metrics of
the annual management incentive program pursuant to which such bonuses may be
earned, provided that the Board (or such authorized committee) shall establish
such targets with respect to the Executive in consultation with him, which shall
be no less favorable to the Executive than the annual performance targets
established for the applicable performance period for other senior executives of
the Company generally and, in the case of the performance metrics for fiscal
year 2009, shall be the metrics attached hereto as Schedule 1. Such annual
bonuses shall be paid to the Executive 100% in cash no later than the date such
bonuses are generally paid to other senior executives of the Company, but in all
events by March 15 of the year following the fiscal year for which such annual
bonus was earned (unless the Executive has elected to defer receipt of any such
bonuses).
     (iii) Transaction Bonus. In addition to the amounts described in
Section 4(b)(i) and 4(b)(iii), the Executive shall be paid a cash transaction
bonus of $3,000,000 as follows (the “Transaction Bonus”): (i) 50 percent of the
Transaction Bonus shall be paid to the Executive within five days following the
date on which an [***] occurs and the Company or one of its Affiliates executes
a National Carrier Marketing Distribution Agreement, (ii) 25 percent of the
Transaction Bonus shall be paid to the Executive within five days following the
date on which the [***] is achieved and (iii) 25 percent of the Transaction
Bonus shall be paid to the Executive within five days following the date on
which the National Carrier MDA Goal is achieved, subject, in each case, except
as otherwise provided in Section 10 hereof, to the Executive’s continued
employment through the applicable payment date. The Company acknowledges that
the objectives to be accomplished by an [***] and National Carrier Marketing
Distribution Agreement might be accomplished through a variety of transaction
structures based on tax, accounting or other considerations (an “Alternate
Structure”). To the extent a Board-approved transaction accomplishes such
objectives pursuant to an Alternate Structure then the Board may determine that
the full amount of the Transaction Bonus or any portion thereof shall be
payable, with such payment to be made within five days following the date of
such Board determination. Notwithstanding any of the foregoing, in the event
that the

  [***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



applicable goal relating to the payment of the applicable portion of the
Transaction Bonus set forth above is not achieved, the Board of Directors shall
have the authority to award all, none, or a portion of the portion of the
Transaction Bonus tied to achievement of such goal at its sole discretion.
     (iv) Retention Payment. In addition to the amounts described in
Sections 4(b)(i) and 4(b)(ii), the Executive shall be granted the right to
receive a retention bonus of $1,000,000 in cash (the “Retention Payment”) which
bonus shall vest on the earlier of (a) a Change of Control or (b) December 31,
2010, subject, except as otherwise provided in Section 10 hereof, to the
Executive’s continued employment through such vesting date which Retention
Payment shall be paid to the Executive on the earlier of (a) a Change of Control
which constitutes a “change in control event” within the meaning of Section 409A
of the Code or (b) December 31, 2010.
          (c) Equity Compensation.
     (i) General. During the Employment Term, the Executive shall be entitled to
participate in the Company’s MOP and Bonus Programs and any other incentive,
equity-based and deferred compensation plans and programs or arrangements or any
successor programs or plans thereto or thereunder (collectively, the “Incentive
Programs”), in each case, as may be in effect from time to time and as may be
determined by the Board.
     (ii) Initial Grants. As soon as practicable (but in no event later than
five business days) after the Effective Date, the Committee will award 506,650
Option Rights and 506,650 Restricted Shares (together, the “Initial Grant”),
which Initial Grant will be subject to the provisions set forth in the
Executive’s Non-Qualified Stock Option Agreement and Restricted Share Agreement
to be entered into in the form of Exhibit A and Exhibit B, respectively;
provided, that, in the event that the Company’s stockholders shall fail to
approve the amendment to the MOP as set forth in Exhibit A (“Amendment”) or fail
to adopt a plan authorizing the issuance of restricted shares as set forth in
Exhibit B (“Restricted Share Plan”) prior to the earlier of a Change of Control
or the Amendment Approval Date, which the Blackstone Investor Group (as defined
in the Stockholders Agreement) (“Blackstone”) represents it has sufficient votes
to approve as of the Effective Date and which Blackstone shall vote for, the
Initial Grant relating to the amendment or plan which was not approved or
adopted shall be void ab initio and of no further force and effect. Failure to
obtain such stockholder approval for either the Amendment or adoption the
Restricted Share Plan by the earlier of a Change of Control or the Amendment
Approval Date shall be a breach of this Section 4(c) and Exhibits A and B,
entitling the Executive to terminate his employment for Good Reason.
     (iii) Special Stock Grant. As soon as practicable (but in no event later
than five business days) after the Effective Date, the Committee will award the
Executive 25,862 Restricted Shares (together, the “Special Restricted Shares”),

 



--------------------------------------------------------------------------------



 



which will be subject to the provisions set forth in the Executive’s Special
Restricted Stock Agreement to be entered into in the form of Exhibit C;
provided, that, in the event that the Company’s stockholders shall fail to adopt
the Restricted Share Plan as set forth in Exhibit C prior to the earlier of a
Change of Control or the Amendment Approval Date, which Blackstone represents it
has sufficient votes to approve as of the Effective Date and which Blackstone
shall vote for, the Special Restricted Shares shall be void ab initio and of no
further force and effect; provided that the tax gross-up provision in Section 13
of Exhibit C shall survive and continue to apply to the extent the Executive
owes any Taxes (as defined in such Section 13) with respect to such grant.
Failure to adopt the Restricted Share Plan by the earlier of a Change of Control
or the Amendment Approval Date shall be a breach of this Section 4(c) and
Exhibit C, entitling the Executive to terminate his employment for Good Reason.
     (iv) Terms of Equity Awards. In all events, any equity award (or portion
thereof) granted to the Executive that vests solely upon the Executive’s
fulfillment of time and/or service requirements shall vest in full upon a
“Change of Control” (as such term is defined in the MOP in effect as of June 4,
2008, plus any amendments to such definition after June 4, 2008 which would
result in a transaction not covered by the Change of Control definition in
effect as of June 4, 2008 constituting a “Change of Control”); provided,
however, that in no event shall consummation of the transactions contemplated by
an [***] or a National Carrier Marketing Distribution Agreement constitute a
Change of Control for any purpose of this Agreement so long as the Permitted
Holders (as defined in the MOP) beneficially own, directly or indirectly, 50% or
more of the then-outstanding combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors of the
Company and/or its successor)). Except as otherwise set forth in Section 8
hereof, Shares acquired on exercise of any stock option will be subject to the
terms and conditions of the Stockholders Agreement. The Company and the
Executive acknowledge that they will agree to provide the Company with the right
to require the Executive and other executives of the Company to waive any
registration rights with regard to such shares upon an IPO, in which case the
Company will implement an IPO bonus plan in cash, stock or additional options to
compensate for the Executive’s and the other executives’ loss of liquidity;
provided that if the Executive’s employment is terminated without Cause or for
Good Reason, then the Executive shall fully vest upon the date of termination in
any grant made under such IPO bonus plan.
          (d) LTIP Awards.
     (i) Initial LTIP Award. The Company has granted the Executive an LTIP award
in the form of a restricted stock grant consisting of 34,483 shares of A-1
common stock (together with any other equity received as proceeds thereon,
“Shares”) of the Company (the “Initial LTIP Award”) and the Executive shall be
entitled to dividends on the Initial LTIP Award from June 4, 2008, which
dividends shall vest and be paid at such time as the Shares underlying the
Initial

  [***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



LTIP Award vest and the certificates are delivered as provided below. Except as
may otherwise be provided in Section 10 of this Agreement, the Initial LTIP
Award shall vest at the earlier of (x) a Change of Control or (y) in three equal
annual installments, on each of the first three anniversaries of June 4, 2008,
in both cases subject to the Executive’s continued employment with the Company
through each applicable vesting date; provided that certificates for any vested
portion of the Initial LTIP Award shall be delivered to the Executive on the
earlier of immediately prior to the Change of Control or upon the third
anniversary of the Effective Date. It is the intent of the parties that the
vesting of the Shares described in this paragraph shall constitute a transfer of
property within the meaning of Section 83 of the Code.
     (ii) Cash LTIP Award. In addition to any other compensation granted or paid
hereunder, with respect to the Company’s 2009 fiscal year, the Executive shall
be entitled to receive a long-term incentive award, with a target value of no
less than $1,200,000 (the “2009 LTIP Award”) (and which shall be granted at no
less than target if the applicable performance targets have been met). Subject
to the Executive’s achievement of certain performance goals already established
by the Committee in consultation with the Executive, the 2009 LTIP Award shall
be granted to the Executive within the first 75 days of the year immediately
following the end of the applicable fiscal year to which such performance goals
relate (the “Performance Year”). Except as may otherwise be provided in
Section 10 of this Agreement, (i) any such granted 2009 LTIP Award shall vest in
three equal annual installments, on each of June 4, 2010, June 4, 2011 and
June 4, 2012, subject to the Executive’s continued employment with the Company
through each applicable vesting date and (ii) any vested portion of such 2009
LTIP Award shall be delivered to the Executive, 100% in cash, on June 4, 2012.
It is intent of the parties that there shall be no transfer of property (within
the meaning of Section 83 of the Code) with respect to the 2009 LTIP Award prior
to the payment date described in this Section 4.
     (iii) Change of Control. In all events, the 2009 LTIP Award shall vest in
full upon a Change of Control and if such Change of Control constitutes a
“change in control event” within the meaning of Section 409A of the Code, shall
be paid to the Executive upon such Change of Control.
     (iv) Termination of Employment. Except as may otherwise be provided in
Section 10 of this Agreement, any unvested LTIP award shall be forfeited upon
termination of the Executive’s employment. Any portion of the Initial LTIP Award
or the 2009 LTIP Award that has become vested shall be non-forfeitable.
     5. Employee Benefits.
          (a) General. In addition to the compensation described in Section 4,
during the Employment Term, the Executive shall be eligible to participate in
the employee benefit plans, programs and arrangements (including any equity
plans and programs), and to receive

 



--------------------------------------------------------------------------------



 



perquisites, provided from time to time to similarly situated executives of the
Company and its Subsidiaries generally on a basis no less favorable to the
Executive than to other senior executive of the Company or its Subsidiaries who
participates in such plans, programs, arrangements or benefits (not taking into
account, for purposes of the foregoing, any sign-on or initial awards made to
other executives) generally.
          (b) Club Membership. The Company has purchased a corporate membership
in a club designated by the Executive, which shall be owned by the Company, and
the Executive shall be permitted full use of such membership during the
Employment Term; provided that in no event shall the cost of such membership to
the Company exceed $175,000 for the purchase amount/initiation fee and $15,000
for the annual dues during the Employment Term for such club (as such amount may
be increased from time to time in the ordinary course by such club). Upon
cancellation of such membership, the Company shall be entitled to any
reimbursements or refunds of any such purchase amount/initiation fee or any such
annual dues as provided by such club, which the Executive represented as of
June 4, 2008, with respect to the purchase amount/initiation fee, equaled 80
percent of the purchase amount/initiation fee.
          (c) Car Allowance. During the Employment Term, the Company shall pay
the Executive a monthly car allowance in the amount of $1,000.
     6. Expenses. The Company shall pay or reimburse the Executive for
reasonable expenses incurred by the Executive in connection with the Executive’s
performance of the Executive’s duties on behalf of the Company and its
Subsidiaries in accordance with the expense policy of the Company applicable to
similarly situated executives of the Company and its Subsidiaries generally. The
Company shall pay the Executive’s legal counsel directly for the reasonable fees
and expenses incurred by the Executive in connection with the review,
negotiation and drafting of this Agreement and any other related documentation,
subject to a cap of $25,000.
     7. Vacation. The Executive shall be entitled to a number of days of
vacation per year in accordance with the Company’s policies, whether written or
unwritten, regarding vacation for similarly situated executives of the Company
and its Subsidiaries generally; provided that in all events he shall be entitled
to no less than 4 weeks vacation per calendar year, pro-rated for any partial
year. The duration of such vacations and the time or times when they shall be
taken will be determined by the Executive in consultation with the Company.
     8. Investment; Stockholders Agreement.
          (a) In connection with the Executive’s commencement of employment
under the Prior Agreement, the Executive invested cash in the amount of
$2,000,000 in Shares, at a purchase price of $34.80 per share (such investment,
the “Investment”), pursuant to the terms of a subscription agreement between the
Company and the Executive attached hereto as Exhibit D, and Executive
acknowledges that, except as otherwise provided in this Section 8, such Shares
are subject to the terms and conditions of the Stockholders Agreement.
          (b) Put Rights. Notwithstanding anything to the contrary in the
Stockholders Agreement, for the Investment and any shares granted to the
Executive as part of the Initial LTIP

 



--------------------------------------------------------------------------------



 



Award and the Special Restricted Shares, upon termination of the Executive’s
employment with the Company or any of its Subsidiaries (other than a termination
by the Company for Cause or a resignation by the Executive without Good Reason
other than upon death or Disability) prior to an IPO or a Change of Control, the
Executive shall have the right to sell such shares to the Company based on the
Fair Market Value (as defined below) of such equity at any time during the
six-month period following the six-month anniversary of his termination of
employment (provided that if the Executive’s employment is terminated prior to
the delivery of the shares for the Initial LTIP Award under Section 4(d)(i),
this right to sell shall apply whether or not the shares have been delivered).
          (c) Call Rights. Notwithstanding anything to the contrary in the
Stockholders Agreement or any other agreement, upon a termination of the
Executive’s employment with the Company or any of its Subsidiaries for any
reason prior to an IPO or a Change of Control, the Company will have the right
to purchase (a “Call Right”) any Shares held by the Executive (whether pursuant
to the Investment, the Initial LTIP Award, upon the exercise of any stock option
or otherwise) at Fair Market Value as of the date the Company exercises its Call
Right (except in the event of a termination by the Company for Cause, in which
case the Call Right will be at the lower of the original cost of such Shares
(which shall, for the avoidance of doubt, be the exercise price of any stock
option and for any Initial LTIP Award shall be the Fair Market Value on the
applicable vesting date) or Fair Market Value as of the date the Company
exercises such Call Right). The Call Right may be exercised at any time
following the later of six months following (1) the Executive’s receipt of any
Shares, including pursuant to the exercise of stock options, including the
Initial Grant, or otherwise pursuant to the grant of compensatory awards, and
(2) the termination of the Executive’s employment. “Fair Market Value” shall be
determined from time to time (but no less frequently than quarterly) by the
Board in good faith and shall in any event be determined consistently with how
“fair market value” is determined with respect to shares of Company stock held
by existing shareholders, including members of the Board, and how the exercise
price for the Initial Grant was determined (it being understood that no discount
shall be taken due to lack of marketability). In determining Fair Market Value,
the Board will consider (among other factors it deems appropriate) the valuation
prepared by Blackstone in the ordinary course of business for reporting to its
advisory board and investors, which Blackstone will provide to the Board.
Notwithstanding the foregoing, in the event that either (i) within six months
following a termination of the Executive’s employment by the Company without
Cause or by the Executive for Good Reason or upon his death or Disability an IPO
or Change of Control occurs or (ii) the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason or upon his death
or Disability after a definitive agreement is entered into which will result in
a Change of Control (provided that such agreement actually results in a Change
of Control), for purposes of the Call Right, Fair Market Value shall equal the
consideration paid per Share pursuant to such transaction.
          (d) Tag-Along and Drag-Along Rights. Shares owned by the Executive
shall be subject to the applicable tag-along and drag-along provisions of the
Stockholders Agreement, provided that the applicable thresholds shall be reduced
from 50% to 25%.
          (e) Offset. Notwithstanding anything in this Agreement or the
Stockholders Agreement to the contrary, if the Executive (or his estate) has
received a Transaction Bonus or a Retention Payment then the Executive agrees
that immediately upon receipt by the Executive (or

 



--------------------------------------------------------------------------------



 



the Executive’s estate) of any cash or liquid securities from the disposition of
the Executive’s Shares (other than, (i) a disposition solely to pay taxes while
the Shares are not publicly traded or (ii) a disposition of the shares purchased
by the Executive pursuant to the Investment or any of the shares respecting the
Initial LTIP Award or the Special Restricted Shares), whether by reason of
exercise by the Executive of the Executive’s Put Right, the exercise by the
Company of the Company’s Call Right, a Change of Control, an IPO or otherwise,
the Executive (or the Executive’s estate) shall pay to the Company or the
Company’s stockholders, as directed by the Board of Directors, the after-tax
value of the cash or liquid securities so received by the Executive (or his
estate); provided that this payment obligation shall not exceed 50 percent of
the after-tax value of any Transaction Bonus and/or Retention Payment previously
paid to the Executive (or his estate).
          (f) Effect on Stockholders Agreement. This Section 8 shall be deemed
an amendment to the Stockholders Agreement for all purposes under the
Stockholders Agreement. By executing this Agreement, the Executive agrees to be
bound by the terms of the Stockholders Agreement and the accepts the rights and
obligations set forth therein, and each of Blackstone and the Company agree that
this Section 8 is effective as a joinder to the Stockholders Agreement for all
purposes thereunder (including with respect to Section 2.03 therein). In
addition, if the Executive is forced to withdraw from the Stockholders Agreement
on or following a Change of Control, the provisions of this Section 8 shall
remain in effect with respect to the Executive’s equity interests in the
Company.
     9. Termination.
          (a) Termination of Employment by the Company. The Executive’s
employment hereunder may be terminated by the Company (or by the Board in the
case of a termination with Cause) for any reason or no reason (including with or
without Cause or notification by the Company at any time during the Employment
Term pursuant to Section 2 that the Company intends to terminate the Agreement
and the Executive’s employment, rather than allow the Agreement to renew
automatically) by written notice as provided in Section 18. If the Board
terminates the Executive’s employment with Cause, all of the Executive’s Option
Rights, whether or not vested, will be immediately forfeited as of the date of
termination and any unvested Restricted Shares shall be immediately forfeited as
of the date of termination.
          (b) Termination of Employment by the Executive. The Executive may
terminate the Executive’s employment with or without Good Reason at any time by
notice to the Company as provided in Section 18. Upon the Executive’s
termination without Good Reason (other than upon death or Disability), (i) any
unvested portions of the Initial Grant will be immediately forfeited and (ii)
all of the Executive’s vested Option Rights, if any, shall remain exercisable in
accordance with their terms, but in all events for at least 90 days following
the date of termination.
          (c) Benefits Period. Subject to Section 10 and any benefit
continuation requirements of applicable laws, in the event the Executive’s
employment hereunder is terminated for any reason whatsoever, the compensation
and benefits obligations of the Company under Sections 4 and 5 shall cease as of
the effective date of such termination, except for any compensation and benefits
earned but unpaid through such date.

 



--------------------------------------------------------------------------------



 



          (d) Resignation from All Positions. Notwithstanding any other
provision of this Agreement to the contrary, upon the termination of the
Executive’s employment for any reason, unless otherwise requested by the Board,
the Executive shall immediately resign from all positions that he holds with the
Company, its Subsidiaries and any of their affiliates (and with any other
entities with respect to which the Company has requested the Executive to
perform services), as applicable, including, without limitation, the Board and
all boards of directors of any affiliates. The Executive hereby agrees to
execute any and all documentation to effectuate such resignations upon request
by the Company, but he shall be treated for all purposes as having so resigned
upon termination of his employment, regardless of when or whether he executes
any such documentation.
     10. Termination Payments and Benefits. If, during the Employment Term, the
Executive’s employment hereunder is terminated by the Company without Cause
(which shall, for all purposes of this Agreement, including Exhibits A, B and C,
and any other related definitive document, include a termination of the
Executive’s employment upon conclusion of the Employment Term after the
Company’s giving the Executive a notice of non-renewal of the Employment Term),
by reason of the Executive’s death or Disability, or the Executive terminates
his employment for Good Reason, subject to (i) the Executive’s execution and
non-revocation of a release of claims against the Company within 60 days
following the date of the Executive’s termination of employment, in the form
attached hereto as Exhibit E, (ii) the terms of Section 14 and (iii) the
Executive’s continued compliance with the covenants of in Sections 12 and 13
(collectively, the “Restrictive Covenants”) as set forth in Section 10(j), the
Company shall pay to the Executive such payments and make available to the
Executive such benefits and entitlements as are described in this Section 10. In
addition, upon any termination of employment, the Executive shall be entitled to
the payments, benefits and entitlements as are described in Section 10(i).
          (a) Cash Severance. Except in the event of a termination due to death
or Disability, the Executive will be entitled to receive an amount equal to the
sum of: (i) one (1) times the Executive’s Base Salary and (ii) one (1) times the
Executive’s Target Bonus Amount for the year of the Executive’s termination of
employment (the sum of (i) and (ii), the “Termination Payments”), such amount to
be payable in equal installments over the one-year period following the
Executive’s termination of employment (the “Payment Period”) in accordance with
the Company’s regular payroll schedule as of the date hereof, but in all events
no less frequently than monthly with all payments paid to the Executive by the
first anniversary of the termination date (except in the event where payments
need to be delayed in order to comply with Section 409A of the Code).
Notwithstanding the foregoing, if such termination occurs upon or during the two
years after a Change of Control (provided that such Change of Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code), subject to clauses (i), (ii) and (iii) of the lead-in paragraph of
this Section 10, the Termination Payments will be paid to the Executive in a
lump-sum within 30 days following the date of termination;
          (b) Bonus Entitlement. Solely if the Executive’s termination of
employment occurs after the last day of the first quarter of an applicable
Company fiscal year, the Executive will be entitled to receive an amount equal
to the product of (i) the bonus that would have been paid to the Executive had
the Executive remained employed through the date on which bonuses

 



--------------------------------------------------------------------------------



 



are paid to senior executives of the Company generally based upon the
achievement of the applicable performance goals (and determined based on the
exercise of negative discretion no less favorable to the Executive than that
exercised with respect to active senior executives of the Company generally and,
if the payment is not subject to Section 162(m) as of the date of termination,
as if the Executive had achieved any subjective performance targets at 100%) and
(ii) a fraction, the numerator of which is the number of days which have elapsed
from the first day of the fiscal year in which the date of termination occurs
through the date of termination and the denominator of which is 365 (such
amount, if any, the “Pro-Rata Bonus”), which Pro-Rata Bonus shall be paid within
the first 75 days of the year immediately following the end of the year to which
such Pro-Rata Bonus relates (unless the Executive has deferred receipt of the
applicable bonus).
          (c) Initial LTIP Award and Transaction Bonus and Retention Payment. To
the extent then unvested and unpaid, the Executive’s Initial LTIP Award shall
vest on the date of termination but shall be paid at such time as such LTIP
Award would otherwise have been paid to the Executive had the Executive remained
employed with the Company. In addition, to the extent then unpaid, the Executive
shall remain entitled to the Transaction Bonus as if he had remained employed
with the Company indefinitely, with such Transaction Bonus payable at such
time(s) as set forth in Section 4(b)(ii) hereof and the Retention Payment shall
vest on the date of termination and be paid within 30 days following the date of
termination.
          (d) Equity Compensation. To the extent not previously vested, the
portion of any outstanding equity, other than the Initial LTIP Award and the
Special Restricted Shares, that vests solely based on the Executive’s
fulfillment of time and/or service conditions that would have vested if the
Executive had remained employed through the first anniversary of the date of
termination shall vest on the date of termination and, all vested options shall
remain exercisable until the earlier of the expiration of the original term or
the first anniversary of the date of termination; provided that if the
Executive’s employment is terminated without Cause or for Good Reason (i) after
a definitive agreement is entered into which will result in a Change of Control
(provided such agreement results in a Change of Control) or (ii) within six
months prior to a Change of Control, any such equity shall be treated as if it
had fully vested as of the date of the Change of Control. In addition, the
Special Restricted Shares shall fully vest as of the date of termination.
          (e) Welfare Benefits. During the Payment Period, the Company shall
maintain in full force and effect for the continued benefit of the Executive and
his eligible dependents all health and life insurance benefit plans in which the
Executive was entitled to participate immediately prior to the Executive’s
termination or shall arrange to make available to the Executive benefits
substantially similar to those which the Executive would otherwise have been
entitled to receive if his employment had not been terminated (the “Welfare
Benefits”). The Welfare Benefits shall be provided to the Executive on the same
terms and conditions under which the Executive was entitled to participate
immediately prior to his termination of employment, including any applicable
employee contributions.
          (f) Relocation. If the Executive’s employment is terminated without
Cause or for Good Reason on or prior to June 4, 2011, the Executive will be
entitled to relocation, at his choice, to either Arizona or Utah on the same
terms as he was relocated to Dallas.

 



--------------------------------------------------------------------------------



 



          (g) Section 409A of the Code; Specified Employee. Notwithstanding the
preceding provisions of this Section 10, in the event that the Executive is a
“specified employee” (within the meaning of Section 409A of the Code) on the
date of termination of Executive’s employment with the Company and the
Termination Payments or any other payment which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code to be paid within
the first six months following such date (the “Initial Payment Period”) exceed
the amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the
“Limit”) and do not otherwise qualify under the short-term deferral exemption,
then (i) any portion of the Termination Payments or such other payment that is
payable during the Initial Payment Period that does not exceed the Limit or can
be paid within the short-term deferral exemption shall be paid at the times set
forth in Section 10(a), (ii) any portion of the Termination Payments or such
other payment that exceeds the Limit and cannot be paid within the short-term
deferral exemption (and would have been payable during the Initial Payment
Period but for the Limit) shall be paid, with Interest, on the first business
day of the first calendar month that begins after the six-month anniversary of
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) and (iii) any portion of the Termination Payments or such other payment
that is payable after the Initial Payment Period shall be paid at the times set
forth in Section 10(a), respectively. For purposes of this paragraph, “Interest”
shall mean interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment.
Notwithstanding the foregoing, in the event that the Executive dies while any
Termination Payments are still payable to the Executive hereunder, unless
otherwise provided herein, all such unpaid amounts shall be paid, not later than
the tenth (10th) business day following the Executive’s death, to the
Executive’s beneficiary as named on the Executive’s ESOP beneficiary forms, or,
if no such beneficiary is so named, then to the Executive’s estate, in the form
of a lump sum cash payment equal to the remaining Termination Payments.
          (h) Any payments under this Section 10 to the Executive shall not be
taken into account for purposes of any retirement plan (including any
supplemental retirement plan or arrangement) or other benefit plan sponsored by
the Company, except as otherwise expressly required by such plans or applicable
law.
          (i) Other/Vested Benefits. In the case of any termination, the
Executive (or his estate) shall be entitled to (i) any additional payments,
benefits or entitlements to which he is entitled in accordance with the
applicable terms of any applicable plan, policy, program, arrangement or other
agreement of the Company or any Subsidiary or affiliate or, if applicable,
pursuant to Section 8, Section 11 and Section 20 hereof, (ii) payment of any
amounts which are vested or have been earned or are due and remain unpaid,
including, without limitation, base salary through the date of termination, any
unreimbursed business expenses, any bonus payment for any performance period
which has ended prior to the date of termination for which the Executive has not
been paid, any vested portion of the Initial LTIP Award, any vested portion of
the Special Restricted Shares or any vested portion of the 2009 LTIP Award (with
the 2009 LTIP Award payable at such times as such LTIP Award would otherwise
have been paid had he remained employed by the Company) and any vested Retention
Payment, and (iii) any rights the Executive has a shareholder in the Company or
pursuant to this Agreement with respect to the Investment, the shares payable in
connection with the Initial LTIP Award, the Special Restricted Shares and any
other equity held by the Executive.

 



--------------------------------------------------------------------------------



 



          (j) Return of Payments/Clawback. Not in any way in limitation of any
right or remedy otherwise available to the Company, if the Executive does not
comply with any of the Restrictive Covenants (subject to the Company providing
the Executive with written notice of any such non-compliance), (i) the
Termination Payments, the Pro-Rata Bonus and the Welfare Benefits (but for the
avoidance of doubt excluding any LTIP Award or equity awards except in
connection with a termination for Cause as provided in this Agreement and
Exhibit A) then or thereafter due from the Company to the Executive shall be
terminated immediately, (ii) the Company’s obligation to pay or provide and the
Executive’s right to receive such payments or benefits shall terminate and be of
no further force or effect and (iii) the Executive shall be required to pay back
to the Company any Termination Payments or amounts in respect of the Pro-Rata
Bonus previously paid to him, in each case without limiting or affecting the
Executive’s obligations under the Restrictive Covenants or the Company’s other
rights and remedies available at law or equity. Notwithstanding anything to the
contrary in this Agreement or otherwise, there shall be no forfeiture, offset or
clawback with respect to the Initial LTIP Award, the 2009 LTIP Award, the
Initial Grant or any other equity awards for breach of any restrictive covenant
except in connection with a termination for Cause as provided in this Agreement
and Exhibit A.
          (k) No Obligation to Mitigate. The Executive is under no obligation to
mitigate damages or the amount of any payment provided for hereunder by seeking
other employment or otherwise and, except with respect to the Welfare Benefits
or as provided for in Sections 8(e) and 10(j) above, such amounts shall not be
reduced whether or not the Executive obtains other employment.
     11. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, but excluding any
income taxes and penalties imposed pursuant to Section 409A of the Code, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 11(a), if it shall be determined that the Executive is entitled to the
Gross-Up Payment, but that the Parachute Value of all Payments does not exceed
110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing the payments and benefits under the following sections in the
following order: (i) Section 10(a), (ii) Section 10(b), (iii) Section 10(c),
(iv) any cash payments under Section 10(i), (v) any non-cash amounts under
Section 10(i) and (vi) Section 10(d). For purposes of reducing the Payments to
the Safe Harbor Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Agreement would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, no amounts payable under the Agreement shall be
reduced

 



--------------------------------------------------------------------------------



 



pursuant to this Section 11(a). The Company’s obligation to make Gross-Up
Payments under this Section 11 shall not be conditioned upon the Executive’s
termination of employment.
          (b) Subject to the provisions of Section 11(c), all determinations
required to be made under this Section 11, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company
and acceptable to the Executive (which approval shall not be unreasonably
withheld by the Executive) (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive (absent manifest error). As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 11(c) (or
decides not to contest a claim) and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;

 



--------------------------------------------------------------------------------



 



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 11(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 11(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 11(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 11(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
          (e) Any Gross-Up Payment, as determined pursuant to this Section 11,
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination; provided, however, that the
Gross-Up Payment shall in all events be paid no later than the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority; or, in the case of amounts relating to a claim
described in Section 11(c) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provision of this Section 11, the Company
may, in its sole discretion,

 



--------------------------------------------------------------------------------



 



withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
          (f) Definitions. The following terms shall have the following meanings
for purposes of this Section 11.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code or other similar tax (other than Section 409A of the Code) which may
hereafter be imposed, together with any interest or penalties imposed with
respect to such excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment, benefit, entitlement or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise (including, without
limitation, any payment, benefit, entitlement or distribution paid or provided
by the person or entity effecting the change in control).
          The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
     12. Confidentiality; Return of Property.
          (a) The Executive acknowledges that in the course of his employment by
the Company, he will or may have access to and become informed of confidential
or proprietary information of the Company and its Subsidiaries (“Confidential
Information”), which is a competitive asset, including, without limitation,
(i) the terms of any agreement between the Company and any employee, customer or
supplier, (ii) pricing strategy, (iii) merchandising and marketing methods,
(iv) product development ideas and strategies, (v) personnel training and
development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. The Executive agrees that he will keep all Confidential
Information in strict confidence during the term of his employment by the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). The Executive agrees that the obligations of confidentiality under
this Section 12 shall survive termination of the Executive’s employment with the
Company regardless of any actual or alleged breach by the Company of this
Agreement, until and unless (x) any such Confidential Information shall have
become, through no fault of the Executive, generally known to the public or
within the relevant trade or industry or the Executive is required by lawful
service of process, subpoena, court order, law or the rules of regulations of
any regulatory body to which he is subject to make disclosure or, (y) the
Executive brings a

 



--------------------------------------------------------------------------------



 



claim or action to enforce any of his rights with respect to any
performance-based compensation, including, without limitation, any annual bonus
or the 2009 LTIP Award (provided such disclosure is only to the extent
reasonable necessary with respect to enforcement of such right and the Executive
takes appropriate steps to have such Confidential Information entered into any
proceeding under seal), provided that in the case of clause (y), the Executive
has provided to the Company, unless prohibited by law or regulation, a copy of
the documents seeking disclosure of such information and given the Company
prompt notice upon receipt of such documents and prior to their disclosure. All
records, files, memoranda, reports, customer lists, drawings, plans, documents
and the like relating to the Company’s business that the Executive uses,
prepares or comes into contact with during the course of the Executive’s
employment shall remain the sole property of the Company and/or its affiliates,
as applicable, and shall be turned over to the Company upon termination of the
Executive’s employment, except to the extent the Executive is permitted to
retain such information or property as set forth in Section 12(b). The
Executive’s obligations under this Section 12 are in addition to, and not in
limitation of or preemption of, all other obligations of confidentiality which
the Executive may have to the Company under general legal or equitable
principles.
          (b) Except in the ordinary course of the Company’s business, the
Executive has not made, nor shall at any time following the date of this
Agreement, make or cause to be made, any copies, pictures, duplicates,
facsimiles or other reproductions or recordings or any abstracts or summaries
including or reflecting Confidential Information. All such documents and other
property furnished to the Executive by the Company or any of its Subsidiaries or
affiliates or otherwise acquired or developed by the Company any of its
Subsidiaries or affiliates shall at all times be the property of the Company.
Upon termination of the Executive’s employment with the Company, the Executive
will return to the Company any such documents or other property of the Company
any of its Subsidiaries or affiliates which are in the possession, custody or
control of the Executive. Notwithstanding the foregoing, the Executive shall be
permitted to retain his personal papers (provided that such papers do not
contain any Confidential Information related to the Company), any information
relating to his compensation, other entitlements or obligations, any information
he reasonably believes is necessary for tax purposes and his personal rolodex.
          (c) Without the prior written consent of the Company (which may be
withheld for any reason or no reason), except in the ordinary course of the
Company’s business, the Executive shall not at any time following the date of
this Agreement use for the benefit or purposes of the Executive or for the
benefit or purposes of any other person, firm, partnership, association, trust,
venture, corporation or business organization, entity or enterprise or disclose
in any manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information (except as otherwise permitted in Section 12(a)).
     13. Covenant Not to Compete; Covenant Not to Solicit. For a period
commencing on the Effective Date and for a period ending one (1) year after the
termination of the Executive’s employment with the Company for any reason or no
reason (the “Restricted Period”), including termination for Cause or the
Executive’s voluntary resignation without Good Reason, the Executive shall not,
directly or indirectly, individually or on behalf of any other person or entity:

 



--------------------------------------------------------------------------------



 



          (a) engage in any business which directly competes with the business
in which the Company or any of the Company’s Subsidiaries or affiliates
(collectively, the “Company Group”) were engaged at the time of breach or the
date of termination (or had taken substantial steps to so engage in), whichever
is earlier.
          (b) solicit for hire, hire or employ (whether as an officer, director
or insurance agent) any person who is an employee or independent contractor of
any member of the Company Group or has been an employee or independent
contractor of any member of the Company Group at any time during the six-month
period prior to the Executive’s termination of employment or solicit, aid or
induce any such person to leave his or her employment with any member of the
Company Group to accept employment with any other person or entity.
          (c) Executive’s ownership of less than one percent (1%) of any class
of stock in a publicly-traded corporation shall not be deemed a breach of this
Section 13 and, notwithstanding the foregoing, it shall not be a violation of
this Section 13 for the Executive (i) to join a division, business line,
subsidiary or affiliate of a commercial enterprise with multiple divisions or
business lines if such division, business line, subsidiary or affiliate is not
competitive with the businesses of the Company Group, provided that the
Executive performs services solely for such non-competitive division, business
line, subsidiary or affiliate, and performs no functions on behalf of (and has
no involvement with or direct or indirect responsibilities with respect to)
businesses competitive with the businesses of the Company Group, with
competitiveness determined for these purposes as set forth in Section 13(a) or
(ii) to provide services to a private equity firm or hedge fund, in either case,
that holds investments in a business which directly competes with the business
in which the Company Group is engaged so long as the Executive has no
involvement with or direct or indirect responsibilities with respect to (A) the
management, operations or supervision of such investments or (B) advising such
firm with respect to such investments. In addition, it shall not be a violation
of this Section 13 for the Executive to remain as a board member of the entities
for which he was serving as a board member on the date of his termination of
employment, provided such membership is consistent with Section 3(b) hereof.
          (d) Upon a Change of Control, the definition of the Company Group and
their respective employees and independent contractors for the purpose of this
Section 13 shall refer only to the Company, its Subsidiaries and its affiliates
(and the businesses in which they were engaged) as of immediately prior to such
Change of Control.
          (e) The Executive acknowledges and agrees that a violation of the
foregoing provisions of Section 12 or Section 13 would result in material
detriment to the Company and would cause irreparable harm to the Company, and
that the Company’s remedy at law for any such violation would be inadequate. In
recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and without the necessity or proof of actual damages,
the Company shall have the right to enforce this Agreement by specific remedies,
which shall include, among other things, temporary and permanent injunctions, it
being the understanding of the undersigned parties hereto that damages and
injunctions all shall be proper modes of relief and are not to be considered as
alternative remedies.

 



--------------------------------------------------------------------------------



 



          (f) Except as otherwise set forth in Section 12 and this Section 13,
there shall be no other restrictions on the Executive’s rights to compete,
solicit or hire or use or disclose confidential information following the
Executive’s termination of employment other than those under applicable law.
     14. Compliance with Section 409A of the Code.
     (a) The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption. Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a “separation from service” as determined under Section 409A. Each
payment under this Agreement, including each installment of the Termination
Payment, shall be treated as a separate payment for purposes of Section 409A. In
no event may the Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement. In the event the parties
determine that the terms of this Agreement do not comply with Section 409A, they
will negotiate reasonably and in good faith to amend the terms of this Agreement
such that it complies (in a manner that attempts to minimize the economic impact
of such amendment on the Executive and the Company) within the time period
permitted by the applicable Department of Treasury Regulations.
     (b) All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company under Sections 5(b) or 6 be made later than the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of any such fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such fees and expenses may not be
liquidated or exchanged for any other benefit.
     (c) The Company and the Executive shall take all steps necessary (including
with regard to any post-termination services the Executive provides) to ensure
that any termination of employment described in this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained in this Agreement to the contrary, the date
on which such “separation from service” takes place shall be the date of the
termination of the Executive’s employment.
     15. Prior Agreement. As of the Effective Date, this Agreement, including
its Exhibits, supersedes any and all prior and/or contemporaneous agreements,
either oral or in writing, between the parties hereto, or between either or both
of the parties hereto and the Company, with respect to the subject matter hereof
including, without limitation, the Prior Agreement and any term sheets relating
thereto. Each party to this Agreement acknowledges that no representations,
inducements, promises, or other agreements, orally or otherwise, have been made
by any party, or anyone acting on behalf of any party, pertaining to the subject
matter hereof, which are not embodied herein, and that no prior and/or
contemporaneous agreement,

 



--------------------------------------------------------------------------------



 



statement or promise pertaining to the subject matter hereof that is not
contained in this Agreement shall be valid or binding on either party. In the
event of any conflict between any provision of this Agreement, including
Exhibits A, B or C, and any other provision of any plan, policy, program,
arrangement or other agreement of the Company or any Subsidiary or any affiliate
of the Company, this Agreement (or such Exhibit) shall control.
     16. Withholding of Taxes. The Company may withhold from any amounts payable
or transfer made under any compensation or other amount owing to the Executive
under this Agreement all applicable federal, state, city or other withholding
taxes as the Company is required to withhold pursuant to any applicable law or
government regulation or ruling. In addition, in the event that the Shares are
not listed for trading on an established securities exchange on the date that an
applicable portion of the Initial LTIP Award or any restricted share grant
vests, then (i) the Company shall, at the request of the Executive, deduct or
withhold Shares having a Fair Market Value equal to the minimum amount required
to be withheld to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Executive’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to such
portion of the Initial LTIP Award or restricted share grant and remit the cash
value of such Shares to the appropriate tax authorities and (ii) notwithstanding
anything to the contrary in the Stockholders Agreement, the Executive shall be
permitted to sell such number of Shares to the Company having a fair market
value (determined at the time of sale) equal to the additional taxes due from
the Executive on the vesting or delivery, as applicable, of such Shares (after
taking into account the withholding in clause (i)).
     17. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company by agreement
in form and substance satisfactory to the Executive (and any such successor, the
“Successor”), expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform if
no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement except as
otherwise provided in Section 13(d)), but will not otherwise be assignable,
transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 17(a) and 17(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments

 



--------------------------------------------------------------------------------



 



hereunder will not be assignable, transferable or delegable, whether by pledge,
creation of a security interest, or otherwise, other than by a transfer by the
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 17(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated. In the event of the Executive’s death while any
payment, benefit or entitlement is due to the Executive under this Agreement,
such payment, benefit or entitlement shall be paid or provided to the
Executive’s designated beneficiary (or if the Executive has not designated a
beneficiary, to his estate).
     18. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express, UPS,
or Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
     19. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.
     20. Indemnification. The Company will indemnify the Executive (and his
legal representative, heirs or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by the Company’s certificate of incorporation, or if greater, by
applicable law, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and/or officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives, heirs or
other successors (including but not limited to any judgment entered by a court
of law or any costs, including reasonable attorneys’ fees, the Executive incurs
to enforce the terms of this Section 20) at the time such costs, charges and
expenses are incurred or sustained, in connection with any action, suit or
proceeding to which the Executive (or his legal representatives or other
successors) may be made a party by reason of his having accepted employment with
the Company or by reason of his being or having been a director, officer or
employee of the Company, or any Subsidiary or affiliate of the Company, or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company (including any acts or omissions which are alleged
to have occurred in such service), and to the extent the Company maintains such
an insurance policy or policies, the Executive shall be covered by such policy
or policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director. The Executive’s rights
under this Section 20 shall continue without time limit for so long as he may be
subject to any such liability, whether or not the Employment Term may have
ended.

 



--------------------------------------------------------------------------------



 



     21. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid.
     22. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under
Sections 4(c)(iv) (but only with respect to the last sentence of such clause),
8, 10, 11, 12, 13, 14, 15, 16, 20, 22, 23 and 25 and Exhibits A, B, C and D will
survive any termination or expiration of this Agreement or the termination of
the Executive’s employment for any reason whatsoever.
     23. Arbitration of Disputes.
          (a) Except as provided in Section 13 of this Agreement, any and all
controversies, disputes or claims arising between the parties to this Agreement,
including any purported controversies, disputes or claims not arising under
contract, that have not been resolved within twenty (20) days after notice is
given in writing of the controversy, dispute or claim may be submitted for
arbitration, at the election of either party, in accordance with the rules of
the American Arbitration Association in effect as of the date hereof.
Arbitration shall take place at an appointed time and place in Dallas, Texas.
Each party hereto shall select one arbitrator, and the two so designated shall
select a third arbitrator. If either party shall fail to designate an arbitrator
within fifteen (15) calendar days after arbitration is requested, or if the two
arbitrators shall fail to select a third arbitrator within thirty (30) calendar
days after arbitration is requested, then such arbitrator shall be selected by
the American Arbitration Association, or any successor thereto, upon application
of either party. The arbitration shall be instead of any civil litigation; this
means that the Executive and the Company are each waiving any rights to a jury
trial.
          (b) Except as provided in Section 13 of this Agreement, arbitration
under this provision shall be the sole and exclusive forum and remedy for
resolution of controversies, disputes and claims of any kind or nature, whether
or not presently known or anticipated, including any purported controversies,
disputes or claims not arising under contract, between the parties to this
Agreement, and no recourse shall be had to any other judicial or other forum for
any such resolution. The award of the arbitrators may grant any relief that a
court of general jurisdiction has authority to grant, including, without
limitation, an award of damages and/or injunctive relief. All costs and expenses
of arbitration shall be borne by the Company. Any award of the majority of
arbitrators shall be binding and not subject to judicial appeal or review of the
award, including without limitation any proceedings under sections 9 and 10 of
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., or any comparable provision
for review of an arbitral award under any comparable statute or law of any
jurisdiction, all rights to which are hereby expressly waived by the parties.
The Executive and the Company knowingly and voluntarily agree to this
arbitration provision. Subject to the preceding sentence, the United States
District Court for the District of Texas and the courts of the State of Texas
shall have sole and exclusive jurisdiction solely for the purpose of entering
judgment upon any award by the majority of arbitrators.

 



--------------------------------------------------------------------------------



 



          (c) Nothing herein shall bar the right of either party to this
Agreement to seek and obtain injunctive relief from a court of competent
jurisdiction in accordance with Section 13 above.
     24. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company specifically referencing such
provision being so modified, waived or discharged (provided that in the case of
any waiver or discharge such waiver or discharge shall only need to be in a
writing signed by the party against whom the waiver or discharge is being
enforced). No waiver by either party hereto at any time of any breach by the
other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. Unless otherwise noted, references to “Sections” are to sections of this
Agreement. The captions used in this Agreement are designed for convenient
reference only and are not to be used for the purpose of interpreting any
provision of this Agreement. For the avoidance of doubt, any reference to an
“affiliate” of the Company or any Subsidiary shall not include any investor in
the Company or any entity in which such investor owns or holds an equity
position (other than the Company or any Subsidiary of the Company).
     25. Defined Terms.
          (a) “2009 LTIP Award” has the meaning specified in Section 4(d)(ii).
          (b) “Accounting Firm” has the meaning specified in Section 11(b).
          (c) “Agreement” has the meaning specified in the introductory
paragraph herein.
          (d) “Amendment Approval Date” means December 31, 2009; provided,
however, if the Company’s provision of documentation that is required to be
provided to the Company’s stockholders in connection with the approval of the
Amendment or the Restricted Share Plan is delayed beyond the time-frame
previously communicated to the Company as a result of management’s inability to
finalize such documentation due to time constraints, the “Amendment Approval
Date” shall be the later of (i) December 31, 2009 and (ii) 60 days following the
date on which such documentation is provided to the Company’s stockholders.
          (e) “Base Salary” has the meaning specified in Section 4(a).
          (f) “Board” means the Board of Directors of the Company.
          (g) “Bonus Programs” means the Company’s “BOB II” Big Opportunity Bash
Bonus Program, adopted August 15, 2002; the Company’s Special Total Ownership
Plan 2004, effective February 20, 2004; the HMI Employee Bonus Program,
effective October 8, 2004; the Company’s Special Total Ownership Plan, effective
March 3, 2006; and the UGA Employee Long Term Bonus Program effective June 25,
2004 or any successor plans or programs.
          (h) “Call Right” has the meaning specified in Section 8(c).

 



--------------------------------------------------------------------------------



 



          (i) “Cause” means the occurrence of any of the following:
     (i) the Executive engages in fraudulent activity, embezzlement or
misappropriation relating to the business of the Company or any of its
affiliates or Subsidiaries;
     (ii) the Executive is convicted by a court of competent jurisdiction of, or
pleads guilty or nolo contendere to, any felony (other than a traffic violation)
or any crime involving moral turpitude;
     (iii) the Executive commits a breach of the Restrictive Covenants, which
breach has not been remedied within 30 days of the delivery to Executive by the
Board of written notice of the facts constituting the breach, and which breach
if not cured would have a material adverse effect on the Company;
     (iv) the Executive’s willful and continued failure after written notice
from the Board to perform his material duties for the Company or its
Subsidiaries (other than on account of approved leave of absence and/or
Disability); or
     (v) the Executive engages in (x) gross neglect or (y) willful misconduct,
in both cases relating to the Executive’s performance of his duties for the
Company.
The cessation of the Executive’s employment shall not be deemed to be for Cause
pursuant to clauses (i), (iii), (iv) or (v) hereof unless and until the Board
has provided the Executive with written notice of the acts or omissions giving
rise to Cause and an opportunity to be heard before the full Board (represented
by counsel), and after such hearing there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of no less
than 51% of the entire membership of the Board (excluding the Executive) at a
meeting of the Board called and held for such purpose, finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
clauses (i), (iii), (iv) or (v) above.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Change of Control” has the meaning specified in Section 4(c).
          (l) “Committee” means the Executive Compensation Committee of the
Board or any successor thereto.
          (m) “Company” has the meaning specified in the introductory paragraph
of this Agreement.
          (n) “Company Affiliates” has the meaning specified in paragraph 1 of
Exhibit E attached hereto.

 



--------------------------------------------------------------------------------



 



          (o) “Company Group” has the meaning specified in Section 13(a) and
Section 13(d).
          (p) “Confidential Information” has the meaning specified in
Section 12(a).
          (q) “Disability” shall mean the Executive’s incapacity due to physical
or mental illness to substantially perform his duties on a full-time basis for
at least 26 consecutive weeks or an aggregate period in excess of 26 weeks in
any one fiscal year, and within 30 days after a notice of termination is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties; provided, however, if the
Executive shall not agree with a determination to terminate his employment
because of Disability, the question of the Executive’s Disability shall be
subject to the certification of a qualified medical doctor selected by the
Company or its insurers and acceptable to the Executive or, in the event of the
Executive’s incapacity to accept a doctor, the Executive’s legal representative.
          (r) “Effective Date” has the meaning specified in the introductory
paragraph of this Agreement.
          (s) “Employment Term” has the meaning specified in Section 2.
          (t) “ESOP” means the Company’s Amended and Restated Employee Stock
Ownership Plan.
          (u) “Excise Tax” has the meaning specified in Section 11(f).
          (v) “Executive” has the meaning specified in the introductory
paragraph of this Agreement.
          (w) “Fair Market Value” has the meaning specified in Section 8(c).
          (x) “Good Reason” means the occurrence, without the Executive’s
written consent, of any the following events:
     (i) a material diminution in the Executive’s authorities, titles, reporting
responsibilities or offices (excluding for this purpose (x) an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company or (y) any diminution in
the Executive’s authorities, titles, reporting responsibilities or offices
resulting from consummation of a transaction or transactions contemplated by an
[***] or National Carrier Marketing Distribution Agreement; provided that in all
events the Executive shall retain the right to resign for Good Reason in
connection with such transactions as provided in clauses (iv), (v), (vi) or
(vii) of this Good Reason definition);
     (ii) a material decrease in Executive’s Base Salary or Target Bonus Amount,
which for this purpose shall mean one or more reductions that, individually or
in the aggregate, exceed 5% of the Executive’s Target Bonus

  [***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Amount or highest Base Salary (excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is promptly
remedied after notice by the Executive to the Company);
     (iii) a material reduction in Executive’s participation in the Company’s
benefit plans and policies to a level materially less favorable to Executive
unless such reduction applies to a majority of senior level executives;
     (iv) the relocation of the Executive’s primary place of employment to a
location 50 or more miles from the current headquarters;
     (v) any change in reporting structure so that the Executive reports to
someone other than the Board (or, following a Change of Control or
reorganization, the board of directors of any successor entity or the ultimate
parent entity);
     (vi) failure to appoint or elect (or reelect) the Executive as a member of
the Board and as Chief Executive Officer of the Company or removal of the
Executive from any such position;
     (vii) following a Change of Control, failure of the Executive to be a
member of the board of directors and chief executive officer of the successor
entity (including the ultimate parent of such entity);
     (viii) failure of the Company’s stockholders to approve the Amendment or
adopt the Restricted Share Plan by the Amendment Approval Date; or
     (ix) any failure of the Company to obtain within 30 days following a
transaction the assumption in writing by any successor to all or substantially
all of the business or assets of the Company to perform this Agreement, except
where such assumption occurs by operation of law.
Notwithstanding the foregoing, the Executive shall only be entitled to provide a
notice of his intent to resign for Good Reason if he provides such notice within
120 days following the date he first learns of the event(s) giving rise to Good
Reason and shall only be entitled to resign for “Good Reason” thereafter if the
Company fails to cure such events within 30 days following such notice and if he
terminates his employment within two years following the event(s) on which the
Good Reason termination is based.
          (y) “Gross-Up Payment” has the meaning specified in Section 11(a).
          (z) [***]
          (aa) [***]
          (bb) [***]

  [***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          (cc) “Incentive Programs” has the meaning specified in Section 4(c).
          (dd) “Initial Employment Term” has the meaning specified in Section 2.
          (ee) “Initial Grant” has the meaning set forth in Section 4(c).
          (ff) “Initial LTIP Award” has the meaning set forth in
Section 4(d)(i).
          (gg) “Initial Payment Period” has the meaning specified in
Section 10(g).
          (hh) “Interest” has the meaning set forth in Section 10(g).
          (ii) “Investment” has the meaning set forth in Section 8(a).
          (jj) “IPO” has the meaning specified in the Stockholders Agreement.
          (kk) “Limit” has the meaning set forth in Section 10(g).
          (ll) “MOP” means the Company’s 2006 Management Option Plan as in
effect as of the Effective Date and as may be amended from time to time.
          (mm) “National Carrier Marketing Distribution Agreement” means a
Board-approved agreement entered into by August 1, 2010 between the Company
Group (or a member thereof) and a National Payor pursuant to which insurance
sales agents contracted with the Company Group are authorized by a National
Payor to sell individual health insurance products issued by the National Payor.
          (nn) “National Carrier MDA Goal” means commencement of sales through
the Company Group’s contracted sales agent force of a National Payor’s health
insurance products pursuant to a National Carrier Marketing Distribution
Agreement
          (oo) “National Payor” means Aetna, Inc., CIGNA Corporation, Assurant
Health Insurance, Coventry Healthcare Inc., Humana Inc. or UnitedHealth Group,
Inc. (and their affiliates or subsidiaries and their respective successors and
assigns).
          (pp) “Option Rights” has the meaning specified in the MOP.
          (qq) “Parachute Value” has the meaning specified in Section 11(f).
          (rr) “Payment” has the meaning specified in Section 11(f).
          (ss) “Payment Period” has the meaning specified in Section 10(a).
          (tt) “Pro-Rata Bonus” has the meaning specified in Section 10(b).
          (uu) “Regional Payor” means an organization that underwrites and
issues health insurance on a regional basis.

 



--------------------------------------------------------------------------------



 



          (vv) “Release” has the meaning specified in the introductory paragraph
of Exhibit E attached hereto.
          (ww) “Renewal Term” has the meaning specified in Section 2.
          (xx) “Restricted Period” has the meaning specified in Section 13.
          (yy) “Restrictive Covenants” has the meaning specified in Section 10.
          (zz) “Restricted Shares” shall mean a grant of restricted stock
consisting of shares of A-1 common stock of the Company.
          (aaa) “Revocation Date” has the meaning specified in paragraph 3 of
Exhibit E attached hereto.
          (bbb) “Safe Harbor Amount” has the meaning set forth in Section 11(f).
          (ccc) “Shares” has the meaning set forth in Section 4(d)(i).
          (ddd) “Stockholders Agreement” means the Stockholders Agreement by and
among investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs
& Co. and DLJ Merchant Banking Partners IV, L.P., the Company, the Executive,
and other signatories thereto executed in connection with the Merger, as may be
amended from time to time.
          (eee) “Subsidiary” or “Subsidiaries” shall mean any entity,
corporation, partnership (general or limited), limited liability company, firm,
business organization, enterprise, association or joint venture in which the
Company directly or indirectly controls ten percent (10%) or more of the voting
interest; provided that such controlling interest shall be fifty percent (50%)
or more for purposes of Sections 1 and 25(h)(iv) of this Agreement.
          (fff) “Successor” has the meaning specified in Section 17(a).
          (ggg) “Target Bonus Amount” has the meaning specified in
Section 4(b)(i).
          (hhh) “Termination Payments” has the meaning specified in
Section 10(a).
          (iii) “Underpayment” has the meaning specified in Section 11(b).
          (jjj) “Welfare Benefits” has the meaning specified in Section 10(e).
     26. Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile signature, each of which shall be deemed to
be an original but all of which together will constitute one and the same
agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, with the Company signatory listed below having been
duly authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

                        Phillip Hildebrand              HealthMarkets, Inc.
      By:           Peggy Simpson        Corporate Secretary     

Solely with respect to Sections 4(c), 8 and 16 of this Agreement and Exhibit A
Accepted and Agreed to as of the day and
year first written above on behalf of the Blackstone
by Blackstone Management Associates IV L.L.C.

     
 
Name: Chinh E. Chu
   
Title: Senior Managing Director
   

 



--------------------------------------------------------------------------------



 



Schedule 1
Performance Metrics for 2009 Bonus

                              Senior Executive - Metrics ($ in thousands)  
Target (1)   Stretch   Weight
Adjusted EBITDA
  $ 122,789     $ 130,073       40% (3)
Health and Ancillary AV Submitted
  $ 465,280     $ 511,807       20% (2)
MSE Deliverables
    14       14       20% (4)
Form Insphere
    (5 )     (5 )     20 %

 

Notes:   (1)   Minimum established at 150%; scalable to stretch targets.   (2)  
Includes third party A/V (e.g., life, health, associations, etc.), and to be
adjusted to reflect exit from Massachusetts and other affected states.   (3)  
Adjusted EBITDA to be determined consistent with past practices and to be based
on being fully accrued for Senior Executive amounts. Adjusted EBITDA excludes
all transaction amounts and awards, special Board directed programs and actions,
Insphere formation and transformation expenses and related balance sheet
adjustments. To be adjusted to reflect exit from Massachusetts and other
affected states. Board has discretion over quality of earnings (e.g., Board may
not give full credit to the DAC benefit).   (4)   Attainment of audit reports
from Schact Group and Internal Audit that conclude the Company is in substantial
compliance with all MSE on or before 12/31/09.   (5)   Formation of Insphere
Insurance Solutions, Inc. and completion of the following implementation
activities:

- Identification of organizational structure and key continuing executives;
- Substantial completion of agency licensing requirements;
- Substantial completion of agency force contracting with Insphere;
- Substantial development of technology platform; and
- Execution and initial implementation of a marketing agreement with one major
life insurer.

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Option Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Restricted Share Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Special Restricted Share Agreement

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Subscription Agreement

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Release
          In consideration of the payments and promises contained in your
Employment Agreement with HealthMarkets, Inc. (the “Company”) dated as of
September ___, 2009 (the “Employment Agreement”), and in full compromise and
settlement of any of your potential claims and causes of action relating to or
arising out of your employment relationship with the Company or the termination
of that relationship, and any and all other claims or causes of action that you
have or may have against the Company Affiliates (as defined below) up to the
date of execution of this release, except to the extent such claims or causes of
action are not released by you in Paragraph 2 hereof (the “Release”), you
hereby:
     1. knowingly and voluntarily agree to irrevocably and unconditionally waive
and release the Company and any other entity controlled by, controlling or under
common control with the Company, and their respective predecessors and
successors and their respective directors, officers, employees, representatives,
attorneys, including all persons acting by, through, under or in concert with
any of them (collectively, the “Company Affiliates”), from any and all charges,
complaints, claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, existing on, or at any time prior to, the date hereof in law,
in equity or otherwise, which you, your successors, heirs or assigns had or have
upon or by reason of any fact, matter, cause, or thing whatsoever, and
specifically including any matter that may be based on the sole or contributory
negligence (whether active, passive or gross) of any Company Affiliate. This
Release includes, but is not limited to, a release of all claims or causes of
action arising out of or relating to your employer-employee relationship with
the Company or the termination of that relationship, and any other claim,
including, without limitation, alleged breach of express or implied written or
oral contract, alleged breach of employee handbook, alleged wrongful discharge,
and tort claims, or claims or causes of action arising under any federal, state,
or local law, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights
Act of 1866 and 1871, 42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964,
Title VII, 42 U.S.C. §§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C.
§ 1981(a) et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of
2002, as amended, [state-specific employee-employer laws] and any claim under
any other statutes of the State of ___, or other jurisdictions, and the facts,
circumstances, allegations, and controversies relating or giving rise thereto
that have accrued to the date of execution of this Release;
     2. agree that you will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the Company
Affiliates relating to any claims, liabilities, obligations, promises, sums of
money, agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs

 



--------------------------------------------------------------------------------



 



(including attorneys’ fees), losses, debts and expenses described in the
foregoing Paragraph 1; provided, however, that, notwithstanding anything to the
contrary in the foregoing, nothing hereunder (including Paragraph 1 hereof)
shall be deemed to affect, impair or diminish in any respect (or deemed to be a
release by you of any claims or an agreement not to sue or bring an action with
respect to): (i) any vested rights as of the date of termination or entitlement
you may have under the ESOP; (ii) any other vested rights as of the date of
termination you may have under any plan or program in which you have
participated in your capacity as an employee and/or director of the Company or
any other Company Affiliate; (iii) your right to seek to collect unemployment
benefits that you may be entitled to as a result of your employment with the
Company or your right to seek benefits under workers’ compensation insurance, if
applicable; (iv) your rights to enforce this Release and/or the Employment
Agreement, including Exhibits A, B, C or D, including but not limited to your
right to bring a claim for breach of this Release or the Employment Agreement,
including Exhibits A, B, C or D; (v) any rights you may have under that
Section 8 (Investment; Stockholders Agreement), Section 11 (Certain Additional
Payments by the Company) or Section 20 (Indemnification) of the Employment
Agreement; (vi) any rights to indemnification and/or advancement of expenses
that you have or may have under the terms of the Company’s Amended and Restated
Bylaws and/or the Company’s Certificate of Incorporation or any rights you have
pursuant to any applicable directors’ and officers’ liability insurance
policies; (vii) your rights as a shareholder of the Company; or (viii) your
right to bring a claim under the Age Discrimination in Employment Act to
challenge the validity of this Release, to file a charge under the civil rights
statutes, or to otherwise participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency;
     3. acknowledge that: (i) this entire Release is written in a manner
calculated to be understood by you; (ii) you have been advised to consult with
an attorney before executing this Release; (iii) you were given a period of at
least twenty-one days within which to consider this Release; and (iv) to the
extent you execute this Release before the expiration of the twenty-one-day
period, you do so knowingly and voluntarily and only after consulting your
attorney. You shall have the right to cancel and revoke this Release during a
period of seven days following the date on which you execute it, and this
Release shall not become effective, and no money will be paid to you in respect
of severance, until the day after the expiration of such seven-day period (the
“Revocation Date”). In order to revoke this Release, you shall deliver to the
Company, prior to the expiration of said seven-day period, a written notice of
revocation. Upon such revocation, this Release shall be null and void and of no
further force or effect;
     4. agree to make yourself reasonably available to the Company following the
date of your termination to assist the Company and its subsidiaries and
affiliates and their respective predecessors and successors, as may be requested
by the Company at mutually convenient times and places taking into account your
other business and personal commitments, with respect to the business of the
Company and pending and future litigations, arbitrations, governmental
investigations or other dispute resolutions relating to or in connection with
the Company with respect to matters of which you have relevant knowledge.
Notwithstanding the foregoing, you shall not be required to cooperate if such
cooperation is adverse to your legal interests. In addition, the Company agrees
to pay promptly any reasonable expenses incurred by you in connection with such
cooperation, including, without limitation, business class airfare, reasonable
meals, reasonable hotels and reasonable legal fees to the extent the Company and
you

B-4



--------------------------------------------------------------------------------



 



agree (the Company’s agreement not to be unreasonably withheld) separate
representation is warranted by the circumstances.
     5. agree not to, either in writing or by any other medium, make any
disparaging or derogatory statement about the Company and its affiliates and
subsidiaries and their respective predecessors and successors or any of their
respective officers, directors, employees, affiliates, subsidiaries, successors,
assigns or businesses, as the case may be; provided, however, that you may make
such statements as are necessary to comply with law and the foregoing shall not
prohibit you from making any truthful statements that are necessary to defend
yourself in an arbitration or judicial proceeding.

B-5